           Case 3:20-cv-00917-HZ        Document 174              Filed 09/09/20   Page 1 of 18




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                    3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all         DEFENDANT CITY OF PORTLAND’S
    others similarly situated, MICHELLE                  MOTION TO DISMISS DON’T SHOOT
    “MISHA” BELDEN, in an individual capacity            PORTLAND FROM THE SECOND
    and on behalf of themselves and all others           AMENDED COMPLAINT
    similarly situated, ALEXANDRA JOHNSON,
    in an individual capacity and on behalf of
    themselves and all others similarly situated,

                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.




Page 1 –   DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
           PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                       PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                                 (503) 823-4047
              Case 3:20-cv-00917-HZ         Document 174             Filed 09/09/20   Page 2 of 18




                              CERTIFICATE PURSUANT TO LOCAL RULE 7-1

              Counsel for defendant City of Portland certifies that counsel for defendants and counsel

     for plaintiffs have made good faith effort to resolve the issues in dispute and have been unable to

     do so.

                                                   MOTION

              Defendant City of Portland (“the City”) moves the Court to dismiss plaintiff Don’t Shoot

     Portland (“Don’t Shoot Portland”) from the Second Amended Complaint (“SAC”) pursuant to

     Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1), or in the alternative, for a more definite

     statement pursuant to Rule 12(e). The SAC was originally filed by four named plaintiffs which

     includes Don’t Shoot Portland, a nonprofit corporation on its own behalf, and three other

     individual plaintiffs on behalf of themselves individually and all others similarly situated. In

     addition to Don’t Shoot Portland, Mr. Nicholas Roberts 1, Mx. Michelle “Misha” Belden 2, and
     Ms. Alexandra Johnson 3 (collectively “Plaintiffs”) are named plaintiffs. Plaintiffs bring 42

     U.S.C. § 1983 claims alleging excessive force in violation of the Fourth Amendment, as well as

     First Amendment claims. This motion concerns plaintiff Don’t Shoot Portland only and not the

     three individual plaintiffs.

              Specifically, the City moves the Court for an Order concerning Don’t Shoot Portland as

     follows:

              1.      Dismissing Don’t Shoot Portland from the SAC for failure to state a claim under

     Rule 12(b)(6).


     1
      The City’s Motion to Dismiss uses the pronouns “he” or “him” and prefix “Mr.” for Plaintiff
     [Nicholas Roberts] consistent with the pronouns indicated in Plaintiffs’ SAC.
     2
      The City’s Motion to Dismiss uses the pronouns “they” or “them” and prefix “Mx.” for
     Plaintiff [Michelle “Misha” Belden] consistent with the pronouns indicated in Plaintiffs’ SAC.
     3
      The City’s Motion to Dismiss uses the pronouns “she” or “her” and prefix “Ms.” for Plaintiff
     [Alexandra Johnson] consistent with the pronouns indicated in Plaintiffs’ SAC.
Page 2 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
            PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ           Document 174             Filed 09/09/20   Page 3 of 18




            2.      Alternatively, dismissing Don’t Shoot Portland from the SAC for lack of

    constitutional standing pursuant to Rule 12(b)(1).

            3.      In the alternative, requiring an amended complaint containing a more definite

    statement of Don’t Shoot Portland’s claims pursuant to Rule 12(e).

                                                      BACKGROUND

            As noted in prior filings with this Court, thousands of Portlanders have joined with

    millions around the country to protest the injustices of police brutality and racism, highlighted by

    the police killing of George Floyd, an African-American man, by a white Minneapolis police

    officer on May 25, 2020. These protests are clearly protected First Amendment expression,

    subject to the lawful time, place and manner restrictions, associated with all protected

    expression. In fact, the City agrees with plaintiffs, including Don’t Shoot Portland, that peaceful

    protests are essential to advancing a long overdue need for meaningful reform and restorative

    justice. (See SAC, ¶ 4).

            The undeniably important message of these protests is not in dispute. This case does not

    relate to those thousands of people who have powerfully expressed these important values.

    Rather, the case involves the PPB’s response to a much smaller number of people who have not

    peaceably assembled, but have instead engaged in violent, destructive, life-threatening, criminal

    activity. To a notable degree, plaintiffs separate their conduct from those engaged in violence

    and destruction. In this regard, plaintiffs’ case is no different than other protest-related litigants:

    plaintiffs Mr. Roberts, Mx. Belden, and Ms. Johnson allege they have suffered physical and

    emotional injuries because law enforcement officers have chilled protected speech through their

    use of force, and because the police have used excessive force against them in the context of

    crowd management and control. (See SAC, ¶¶ 29-37.).

            On the other hand, as currently written, the City cannot discern what plaintiff Don’t

    Shoot Portland’s bases are for its Fourth Amendment excessive force and First Amendment

Page 3 –    DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
            PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 174              Filed 09/09/20   Page 4 of 18




     retaliation claims. Don’t Shoot Portland states in its Second Amended Complaint that it “is a

     Black-led organization whose fundamental mission is to advocate for social and racial justice in

     Portland.” SAC ¶ 4. An examination of Don’t Shoot Portland’s public corporate records reveals

     in its latest annual report filed September 5, 2019 and its reinstatement amendment filed

     September 8, 2020, that its core business activity is “grassroots community action plan-promote

     civic engagement and nonviolent action through art” and lists Tai Carpenter as President. 4

            As alleged in the SAC, Don’t Shoot Portland holds various community programs and

     trainings, including “a children’s art and social justice council, community clothing tree, and

     community legal clinics.” SAC ¶ 4. Additionally, Don’t Shoot Portland “advocates for social

     justice and change though supporting direct action in a safe manner; participating, organizing

     and supporting protests; providing know your rights trainings and information; and providing jail

     support to people arrested during demonstrations.” SAC ¶ 4. Besides a general description of its

     mission and related programs, activities, and use of resources, the only concrete and

     particularized one-paragraph statement alleged by Don’t Shoot Portland other than the plaintiff’s

     two claims for relief found in paragraphs 47-59 of the Second Amended Complaint can be fully

     quoted here in its three sentences: “Don’t Shoot Portland has been participating [in] the local

     demonstrations and providing assistance and support to protesters. It has participated in,

     monitored, and amplified calls to end racist policing and the violent police response to

     nonviolent protesters. It strongly opposes the use of tear gas, ‘less lethal’ weapons, and any force

     against protesters.” (SAC, ¶ 28.).

     ///

     ///


     4
      Oregon Secretary of State, Corporate Division,
     http://records.sos.state.or.us/ORSOSWebDrawer/Recordpdf/7555275;
     http://records.sos.state.or.us/ORSOSWebDrawer/Recordpdf/6899943 (Last visited September 9,
     2020).
Page 4 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
              PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ           Document 174             Filed 09/09/20   Page 5 of 18




                                                STANDARDS

            Rule 12(b)(6)

            Under Rule 12(b)(6), a motion to dismiss may be granted where the plaintiff has failed to

    allege facts that, when accepted as true, give rise to a plausible inference that the defendants

    violated the plaintiff’s constitutional rights. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

    Atlantic Corp. v. Twombly, 550 U.S. 554, 556–57 (2007). “A claim has facial plausibility when

    the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

    defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “A pleading that offers

    labels and conclusions or a formulaic recitation of the elements of a cause of action will not do.”

    Id. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

    a sheer possibility that a defendant has acted unlawfully.” Id. at 679 (quoting Twombly, 550 U.S.

    at 555). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

    it ‘stops short of the line between possibility and plausibility of entitlement to relief.’” Id.

    (quoting Twombly, 550 U.S. at 557).

            Rule 12(b)(1)

            Pursuant to Article III of the U.S. Constitution, federal courts may only hear cases if the

    plaintiffs can establish they have standing. Arizona Christian Sch. Tuition Org. v. Winn, 563

    U.S. 125, 133 (2011). “A plaintiff must demonstrate standing for each claim he seeks to press

    and for each form of relief that is sought.” Davis v. Fed. Election Comm’n, 554 U.S. 724, 734

    (2008). Otherwise, the court must dismiss the claims for lack of subject matter jurisdiction under

    Rule 12(b)(1). Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).

            Rule 12(e)

            “A party may move for a more definite statement of a pleading to which a responsive

    pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare

    a response.” Fed. R. Civ. P. 12(e). Motions for more definite statements “attack the intelligibility

Page 5 –    DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
            PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 174              Filed 09/09/20   Page 6 of 18




    of the complaint, not the lack of detail.” Obsidian Fin. Grp., LLC v. Crystal Cox, No. CV-11-57-

    HZ, 2011 WL 13253340, at *1 (D. Or. May 19, 2011).

                                                DISCUSSION

           I.      Don’t Shoot Portland Has Not Alleged Plausible Fourth Amendment Monell

                   Claims

           Plaintiff Don’t Shoot Portland’s Fourth Amendment Monell claims at paragraphs 47-52

    fail to meet the Iqbal/Twombly pleading standard because Don’t Shoot Portland fails to plead any

    facts supporting such a claim. The Supreme Court’s decisions in Iqbal/Twombly imposed a

    demanding pleading standard, requiring plaintiffs to “state a claim to relief that is plausible on its

    face.” Twombly, 550 U.S. at 570. The Supreme Court emphasized in Iqbal that conclusory

    allegations are not entitled to the presumption of truth. 556 U.S. at 681. The Ninth Circuit has

    interpreted Iqbal/Twombly as setting forth two essential principles:

                       First, to be entitled to the presumption of truth, allegations in a
                       complaint or counterclaim may not simply recite the elements of
                       a cause of action, but must contain sufficient allegations of
                       underlying facts to give fair notice and to enable the opposing
                       party to defend itself effectively. Second, the factual allegations
                       that are taken as true must plausibly suggest an entitlement to
                       relief, such that it is not unfair to require the opposing party to
                       be subjected to the expense of discovery and continued
                       litigation.

    Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

           Here, Don’t Shoot Portland’s allegations to support its Monell claim are conclusory, and

    fail to plausibly support a claim for relief. To state a Monell claim, a plaintiff must allege facts

    establishing: (1) that the plaintiff possessed a constitutional right of which he was deprived; (2)

    that the municipality had an official policy, or pervasive custom or practice; (3) that the policy,

    custom, or practice amounted to “deliberate indifference” to the plaintiff’s constitutional rights;

    and (4) causation of such a degree that the deliberately indifferent policy, custom, or practice


Page 6 –   DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
           PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ           Document 174             Filed 09/09/20   Page 7 of 18




    was the “moving force” behind the constitutional violation. City of Canton v. Harris, 489 U.S.

    378, 380 (1989); Horton v. City of Santa Maria, 915 F.3d 592, 602–603 (9th Cir. 2019);

    Dougherty v. City of Covina, 654 F.3d 892 (9th Cir. 2011).
           As an initial and dispositive matter, Don’t Shoot Portland has not sufficiently plead that it

    was deprived of a constitutional right. On this basis alone, the Court should dismiss Don’t Shoot

    Portland’s Monell claims against the City. See City of Los Angeles v. Heller, 475 U.S. 796, 799

    (1986) (“If a person has suffered no constitutional injury at the hands of the individual police

    officer, the fact that the departmental regulations might have authorized the use of

    constitutionally excessive force is quite beside the point.”).

           Notwithstanding this deficiency, Don’t Shoot Portland’s First Claim for Relief

    nonetheless attempts to allege municipal liability based on an “Unlawful Practice or Policy

    Allowing Indiscriminate Use of Force as Tactic to Disperse Crowd.” For example, the first part 5
    of Count 1 reads:
                        The City of Portland and Multnomah County each have an
                        official policy allowing the use of “riot control” and “less lethal”
                        weapons against a crowd whenever it determines that the crowd
                        creates a “civil disturbance.” This policy has no relationship
                        with the Graham v. Connor Fourth Amendment standard
                        regulating the use of force against individuals. It expressly
                        allows for the indiscriminate use of force against a crowd of
                        people, including those engaging in passive resistance, in
                        violation of the Fourth Amendment.
                        Alternatively, even if the policy itself is constitutional, PPB’s
                        and MCSO’s actual practice and custom is to allow the use of

    5
      The second and final part of count 1 reads as follows: “On May 29, 30, 31 and June 2, 3, 4, 5,
    6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20, 2020, PPB and MSCO deployed tear gas
    and/or other “less lethal” weapons on large crowds of peaceful protesters and continued to
    deploy tear gas and/or “less lethal” weapons at people running away. Videos documenting the
    indiscriminate nature of this force deployment are rampant. The City and County have tacitly
    and explicitly authorized the use of indiscriminate crowd control munitions on crowds of
    protesters by justifying uses of similar tactics, including “less lethal” weapons shot
    indiscriminately into crowds of protesters, at protests on these dates. The City and County, acting
    pursuant to this policy, custom, or practice, unlawfully used tear gas and “less lethal” weapons
    against plaintiffs as alleged above.” (SAC, ¶ 49.).

Page 7 –   DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
           PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 8 of 18




                       “riot control” and “less lethal” weapons against a crowd both
                       before and after an “unlawful assembly” and/or a “civil
                       disturbance” has been declared, even when a substantial
                       numberof people in that crowd, or even the majority of that
                       crowd, are engaged only in the passive resistance to an order.
    SAC at ¶ 48.
       These allegations do not state a claim on behalf of Don’t Shoot Portland. Don’t Shoot

    Portland refers to the Graham v. Connor reasonableness of force standard in Count 1, claiming

    that the City, through either an unconstitutional policy or unlawful practice “expressly” permits

    the use of “indiscriminate” and excessive force for crowd control in violation of the Fourth

    Amendment. SAC at ¶ 48. To state an excessive force claim, plaintiff must allege facts showing

    that an officer’s conduct was “objectively [un]reasonable in light of the facts and circumstances

    confronting them[.]” Mihailovici v. Snyder, No. 3:15-CV-01675-KI, 2016 WL 447842, at *4 (D.

    Or. Feb. 4, 2016) citing Graham v. Connor, 490 U.S. 386, 397 (1989). Where plaintiff brings a

    claim under 42 U.S.C. §1983, asserting that defendants used excessive force against them in

    violation of their Fourth Amendment right to be secure against unreasonable seizures, the critical

    question “is whether the use of force was 'objectively reasonable in light of the facts and

    circumstances confronting' the ... officer[ ].” Sanchez v. Marion Cty., No. 6:14-CV-724-AA,

    2016 WL 680814, at *2 (D. Or. Feb. 16, 2016), citing Blankenhorn v. City of Orange, 485 F.3d
    463, 477 (9th Cir. 2007) (quoting Graham, 490 U.S. at 397).

       The Ninth Circuit has articulated its Fourth Amendment analysis stating: “[o]ur analysis

    involves three steps. First, we must assess the severity of the intrusion on the individual's Fourth

    Amendment rights by evaluating ‘the type and amount of force inflicted.” Glenn v. Washington

    Cty, 673 F.3d 864, 871 (9th Cir. 2011), quoting Espinosa v. City & County of San Francisco, 598
    F.3d 528, 537 (9th Cir. 2010) (quoting Miller v. Clark County, 340 F.3d 959, 964 (9th Cir.

    2003)). “[E]ven where some force is justified, the amount actually used may be excessive.”

    Glenn, 673 F.3d at 871, quoting Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002). Second, we

    evaluate the government's interest in the use of force. Graham, 490 U.S. at 396. Finally, “we
Page 8 –   DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
           PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-00917-HZ           Document 174              Filed 09/09/20   Page 9 of 18




    balance the gravity of the intrusion on the individual against the government's need for that

    intrusion.” Miller, 340 F.3d at 964.

       In this case, looking at the type and amount of force allegedly inflicted against Don’t Shoot

    Portland, there was none. Don’t Shoot Portland asserts its excessive force claim as fruit of either

    an unconstitutional policy or, in the alternative, a constitutionally-valid policy but otherwise

    unlawful practice. SAC, ¶¶ 48-49. Regardless of either alleged scenario, the Graham

    reasonableness force standard still applies for excessive force claims. Don’t Shoot Portland,

    unlike the three individual plaintiffs, Mr. Roberts, Mx. Belden, and Ms. Johnson, has not pled

    any facts that the City (through PPB) has inflicted any type or level of force against the nonprofit

    corporation whatsoever. For that reason alone, this claim fails the Iqbal/Twombly pleading

    standard. SAC, ¶¶ 28-37.

       Don’t Shoot Portland’s Count 2 and 3 Monell claims based on the actions and ratification of

    the Chief of PPB and the Mayor of Portland should also be dismissed for similar reasons. SAC,

    ¶¶ 50-52. Here, Don’t Shoot Portland simply pleads no facts with which to establish that the

    City has harmed it or taken any specific action or ratification as to Don’t Shoot Portland. For

    example, without pleading an adequate factual basis going beyond merely identifying the policy

    or practice at issue, Don’t Shoot Portland cannot demonstrate that it was the “moving force”

    behind some injury (which it fails to allege), and there must be a direct causal link between the

    municipal action and the deprivation of federal rights. Don’t Shoot Portland must allege a

    sufficient causal connection between the policymaking officials’ actions, which means alleging

    that they “knew or reasonably should have known” that their action “would cause others to

    inflict a constitutional injury.” The Second Amended Complaint has failed to allege sufficient

    knowledge on the part of the Chief of PPB and the Mayor of Portland to establish that

    connection.



Page 9 –   DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
           PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 10 of 18




      Don’t Shoot Portland cannot show that the City’s alleged excessive force against it was the

   product of a custom or policy of the City and was the moving force behind its alleged injury. In

   fact, Don’t Shoot Portland pleads no facts to support when it even attended the protests in

   question, let alone any inference of an injury. SAC, ¶¶ 4, 28, 47-59. “In sum, for a complaint to

   survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences

   from that content, must be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss

   v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

   Accordingly, Don’t Shoot Portland’s Fourth Amendment Monell claims should be dismissed.

          II.    Don’t Shoot Portland’s First Amendment Municipal Liability Claim Fails the

                 Iqbal/Twombly Pleading Standard

      Don’t Shoot Portland’s allegations in paragraphs 53-59 also do not support a claim for First

   Amendment retaliation. Don’t Shoot Portland again fails to identify a policy or practice that

   caused it to be retaliated against for exercising its First Amendment rights. “To bring a First

   Amendment retaliation claim, the plaintiff must allege that (1) [they] engaged in constitutionally

   protected activity; (2) the defendant’s actions would ‘chill a person of ordinary firmness’ from

   continuing to engage in the protected activity; and (3) the protected activity was a substantial

   motivating factor in the defendant’s conduct—i.e., that there was a nexus between the

   defendant’s actions and an intent to chill speech.” Ariz. Student’s Ass’n v. Ariz. Bd. of Regents,

   824 F.3d 858, 867 (9th Cir. 2016).

      Don’t Shoot Portland states that it has “been participating [in] the local demonstrations and

   providing assistance and support to protesters.” SAC, ¶ 28. It is undisputed that participating in

   organized political protest is protected activity. See Black Lives Matter Seattle-King Cty. v. City

   of Seattle, Seattle Police Dep't, No. 2:20-CV-00887-RAJ, 2020 WL 3128299, at *4 (W.D. Wash.

   June 12, 2020). However, “[i]n order to demonstrate a First Amendment violation, a plaintiff

   must provide evidence showing that ‘by his actions [the City] deterred or chilled [Don’t Shoot

Page 10 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174              Filed 09/09/20   Page 11 of 18




   Portland’s] political speech and such deterrence was a substantial or motivating factor in [the

   City’s] conduct.’” Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300 (9th Cir.

   1999) (alterations in the original) (quoting Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir.

   1994)). Once again, unlike the other plaintiffs, Mr. Roberts, Mx. Belden, and Ms. Johnson, who

   have provided greater factual bases for their claims, Don’t Shoot Portland’s retaliation claim fails

   because there are no facts alleged to support its conclusory allegations that the City’s actions

   would chill or silence a person of ordinary firmness—in this case Don’t Shoot Portland—from

   continuing to engage in the protected activity, nor that the protected activity was a substantial

   motivating factor in the City’s conduct. SAC, ¶¶ 28-37, 53-59.

      Furthermore, the Ninth Circuit’s decision in Moss requires that Don’t Shoot Portland’s

   claims alleging viewpoint discrimination under the First Amendment be dismissed for failure to

   satisfy the Iqbal/Twombly pleading standard. In Don’t Shoot Portland’s Second Claim for Relief,

   it alleges that the City has “a custom and practice of using militarized force against anti-police

   protesters” and that “[t]he supervisor defendants who authorized, made, and ratified the decision

   to attack anti-police demonstrators are sufficiently senior.” SAC, ¶¶ 57-58 (emphasis added).

   The Moss court restated the following analysis from Iqbal:
                      [A] court considering a motion to dismiss can choose to begin
                      by identifying pleadings that, because they are no more than
                      conclusions, are not entitled to the assumption of truth. While
                      legal conclusions can provide the framework of a complaint,
                      they must be supported by factual allegations. When there are
                      well-pleaded factual allegations, a court should assume their
                      veracity and then determine whether they plausibly give rise to
                      an entitlement to relief.
   Id. at 970 (quoting Iqbal, 556 U.S. at 679). The Ninth Circuit found that “[t]he bald allegation of

   impermissible motive on the [officers’] part, standing alone, is conclusory and is therefore not

   entitled to an assumption of truth.” Id. at 970.

       Here too, Don’t Shoot Portland’s unsupported allegations that the City engaged in viewpoint

   discrimination by targeting anti-police demonstrators is not sufficient and fails to plausibly allege
Page 11 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 12 of 18




   a First Amendment claim. SAC, ¶¶ 57-58. On the facts that Don’t Shoot Portland allege, the

   City’s “use of force was intended to punish a group of protesters en masse for their political

   speech, and to deter further similar expressions of speech.” SAC, ¶ 57. As discussed above, the

   “use of force” that plaintiffs’ allege was intended to punish the group was not and could not have

   been used against Don’t Shoot Portland—a non-profit corporation. Without factual allegations

   that the City took any action against Don’t Shoot Portland, it cannot maintain a claim of First

   Amendment retaliation.

       Don’t Shoot Portland has failed to plead facts that plausibly suggest a colorable First

   Amendment claim as opposed to the “mere possibility” of such a claim under Iqbal/Twombly. Id.

   at 971–72. Accordingly, Don’t Shoot Portland’s First Amendment claim alleging municipal

   liability should be dismissed.

          III.    The SAC Should be Dismissed Because Don’t Shoot Portland, as an

                  Organization Suing on its Own Behalf, Lacks Article III Standing to Assert

                  the First and Fourth Amendment Violations

          Pursuant to Article III of the U.S. Constitution, federal courts may only hear cases if the

   plaintiffs can establish they have standing. Arizona Christian Sch. Tuition Org. v. Winn, 563

   U.S. 125, 133 (2011). A plaintiff must demonstrate standing for each claim he seeks to press and

   for each form of relief that is sought.” Davis v. Fed. Election Comm’n, 554 U.S. 724, 734

   (2008). Otherwise, the court must dismiss the claims for lack of subject matter jurisdiction under

   Rule 12(b)(1). Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). To establish Article

   III standing, a plaintiff must establish three elements:

                  (1) it has suffered an “injury in fact’ that is
                      (a) concrete and particularized and
                      (b) actual or imminent, not conjectural or hypothetical;

                  (2) the injury is fairly traceable to the challenged action of the
                  defendant; and


Page 12 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 13 of 18




                  (3) it is likely, as opposed to merely speculative, that the injury will
                  be redressed by a favorable decision.
   Arizona Christian Sch., 563 U.S. at 134 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

   560–61 (1992)). An organization suing on its own behalf can establish the first required prong —

   “injury in fact” — “when it suffered both a diversion of its resources and a frustration of its

   mission.” Sierra Club v. Trump, 963 F.3d 874, 884 (9th Cir. 2020) (citing La Asociacion de

   Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010)). The

   organization is required to “show that it would have suffered some other injury if it had not

   diverted resources to counteracting the problem.” Id.

          Here too, Don’t Shoot Portland offers only a conclusory allegation through a formulaic

   recitation of the elements required to establish organizational standing on its own behalf by

   stating, with nothing more, that “Don’t Shoot Portland has devoted resources to identifying,

   counteracting, and addressing the practices alleged in this complaint, and this diversion of

   resources has frustrated its mission. As a result of the PPB’s . . . unconstitutional policy,

   practice, and customs, as alleged herein, Don’t Shoot Portland must devote additional resources

   to educating, informing, and protecting protesters from unconstitutional practices, and this

   diversion of resources has frustrated its mission.” SAC, ¶ 4 (emphasis added).
          For an organization to establish injury-in-fact, and thus have standing in its own right, it

   must suffer a “concrete” and “demonstrable” injury to the organization’s activities— “with the

   consequent drain on the organization's resources - constitu[ting] far more than simply a setback

   to the organization's abstract social interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363,

   379, 102 S. Ct. 1114, 1124, 71 L. Ed. 2d 214 (1982) (citing Sierra Club v. Morton, 405 U.S., at
   739, 92 S.Ct., at 1368.). For example, in Havens, the nonprofit HOME sued a residential

   development company, Havens Realty Corp. (Havens), under the Fair Housing Act, claiming

   that Havens had engaged in unlawful racial steering. HOME described itself as a nonprofit that

   pursued the goal of equal opportunity housing. In Havens, the Supreme Court found that HOME

Page 13 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 14 of 18




   had organizational standing in its own right because: 1) the Fair Housing Act 6 created a broad

   private right of action for an “aggrieved person,” who is “injured by a discriminatory housing

   practice (42 U.S.C. § 3602(i); 3613(a).); and 2) Haven’s housing discrimination practices

   threatened to make it more difficult for HOME to counsel people on where they might live if the

   organization didn't spend money fighting it. Id. The Havens court held that the unlawful racial

   steering practices had “perceptibly impaired HOME's ability to provide counseling and referral

   services for low-and moderate-income homeseekers,” and thus, “there can be no question that

   the organization has suffered injury in fact.” Id. See also Sierra Club v. Trump, 963 F.3d 874,

   884 (9th Cir. 2020) (concluding that co-plaintiff SBCC had pled sufficient facts to establish a

   concrete and demonstrable injury from the diversion of resources it had dedicated to challenging

   the construction of a border wall because SBCC had provided detailed information regarding the

   “activities [that] have consumed the majority of SBCC staff's time, thereby interfering with

   SBCC's core advocacy regarding border militarization, Border Patrol law-enforcement activities,

   and immigration reform,” stating that it had no choice because it “must take these actions in

   furtherance of its mission to protect and improve the quality of life in border communities.”). Id.

          In contrast, the Supreme Court in Sierra Club v. Morton held that Sierra Club, as an

   organization suing in its own right did not have standing because: 1) there was no specific statute

   “authorizing invocation of the judicial process” and 2) the Sierra Club did not suffer any

   concrete injury, but instead had a “special interest” in the dispute. 405 U.S. 727, 735, 92 S. Ct.

   1361, 1366, 31 L. Ed. 2d 636 (1972) (stating where there is no private right of action, “the

   6
     The Fair Housing Act broadly defines “aggrieved person” to include any person who (1) claims
   to have been injured by a discriminatory housing practice; or (2) believes that such person will
   be injured by a discriminatory housing practice that is about to occur.” 42 U.S.C. § 3602(i);
   3613(a). Under the Fair Housing Act, "Person" includes one or more individuals, corporations,
   partnerships, associations, labor organizations, legal representatives, mutual companies, joint-
   stock companies, trusts, unincorporated organizations, trustees, trustees in cases under title 11 [of
   the United States Code], receivers, and fiduciaries. 42 U.S.C. § 3602.


Page 14 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-00917-HZ           Document 174             Filed 09/09/20   Page 15 of 18




   question of standing depends upon whether the party has alleged such a ‘personal stake in the

   outcome of the controversy,’ Id. (citing Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7

   L.Ed.2d 663), as to ensure that ‘the dispute sought to be adjudicated will be presented in an

   adversary context and in a form historically viewed as capable of judicial resolution.’”) Id.

   (citing Flast v. Cohen, 392 U.S. 83, 101, 88 S.Ct. 1942, 1953, 20 L.Ed.2d 947.) See also La

   Asociacion de Trabajadores de Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010) (explaining

   that in failing to assert sufficient factual allegations regarding organizational standing in its

   complaint, an organization cannot establish standing “by simply choosing to spend money fixing

   a problem that otherwise would not affect the organization at all.”).

          In Sierra Club v. Morton, Sierra Club sued to stop construction of a proposed ski resort

   and recreation area in a national game refuge and forest in the Sierra Nevada Mountains in

   contravention of federal laws, claiming that the development “would destroy or otherwise

   adversely affect the scenery, natural and historic objects and wildlife of the park and would

   impair the enjoyment of the park for future generations.” In claiming that it would be “vitally

   affected” and “aggrieved” by defendant’s acts, Sierra Club stated that “[o]ne of the principal

   purposes of the Sierra Club is to protect and conserve the national resources of the Sierra Nevada

   Mountains” and its activities and conduct were focused on the “conservation and the sound

   maintenance of the national parks, game refuges and forests of the country.” Id. In holding that

   the Sierra Club did not have standing because it had not suffered a concrete and demonstrable

   injury, the Supreme Court noted:

                      [I]f a ‘special interest’ in this subject were enough to entitle the
                      Sierra Club to commence this litigation, there would appear to
                      be no objective basis upon which to disallow a suit by any other
                      bona fide ‘special interest’ organization however small or short-
                      lived. And if any group with a bona fide ‘special interest’ could
                      initiate such litigation, it is difficult to perceive why any
                      individual citizen with the same bona fide special interest would
                      not also be entitled to do so.


Page 15 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 174             Filed 09/09/20   Page 16 of 18




   Id. at 636.

           Those cases are dispositive as to “injury-in-fact” in this case. Don’t Shoot Portland offers

   no factual allegations to establish injury-in-fact. As in Sierra Club v. Morton and La Asociacion

   de Trabajadores de Lake Forest, Don’t Shoot Portland has failed to establish standing on its own

   behalf because it has not suffered an organizational injury that warrants constitutional standing.

   At best, its inferred injury is “conjectural” and “hypothetical.” Even if Don’t Shoot Portland

   could plead facts to show some form of harm, Don’t Shoot Portland would have to plead a

   concrete and demonstrable harm beyond merely an ideological injury—in other words, beyond

   having a “special interest” in the matter. Don’t Shoot Portland cannot meet that burden.

           Unlike in Havens, there is no statute granting a private right of action for Don’t Shoot

   Portland’s First and Fourth Amendment claims against the City, thus heightening the need for

   the pleading of facts to demonstrate “such a personal stake in the outcome of the controversy”

   Sierra Club v. Morton, at 636. Once again, Don’t Shoot Portland has pled no facts to

   demonstrate a concrete injury—that is, a diversion of its resources and frustration of its

   mission— “with the consequent drain on the organization's resources - constitu[ting] far more

   than simply a setback to the organization's abstract social interests.” Havens, at 379. Don’t Shoot

   Portland mentions in its complaint the different activities it engages in, which include “a

   children’s art and social justice council, community clothing tree, and community legal clinics.”

   SAC, ¶ 4. Like in Sierra Club v. Trump, it would be helpful to understand what precisely is

   Don’t Shoot Portland’s mission, how any additional expended resources have been diverted due

   to the alleged constitutional violations, and how this has frustrated its mission. Instead, Don’t

   Shoot Portland has shown that it merely has a special interest in the subject matter of this

   lawsuit—police use of force at crowd management events. Therefore, the SAC should be

   dismissed because Don’t Shoot Portland fails to plead injury-in-fact and lacks standing.

   ///

Page 16 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
          Case 3:20-cv-00917-HZ          Document 174             Filed 09/09/20   Page 17 of 18




          IV.    Rule 12(e) Motion for a More Definite Statement of Don’t Shoot’s Monell

                 Claims

          Lastly, in the alternative, Don’t Shoot Portland should be required to make a more

   definite statement of its Monell claims under Rule 12(e). Specifically, Don’t Shoot Portland must

   separately allege a Monell claim based on official actions done to it pursuant to an official

   custom and practice. The City cannot reasonably prepare a response to Don’t Shoot Portland’s

   Monell claims because they are not clear in their current form. The City cannot discern what

   Don’t Shoot Portland’s bases are for its Monell claims. The Ninth Circuit has recognized that

   complaints such as Don’t Shoot Portland’s “impose unfair burdens on litigants and judges”

   because both “must prepare outlines to determine who is being sued for what.” McHenry v.

   Renne, 84 F.3d 1172, 1179 (9th Cir. 1996). As a practical matter, the City is “then put at risk that

   their outline differs from the judge’s.” Id. at 1180. Accordingly, the City cannot reasonably

   prepare a response and should not be required to reconstruct plaintiffs’ indefinite claim, and the

   Court should order Don’t Shoot Portland to clarify its claims.
                                             CONCLUSION

          Based on the foregoing, the City respectfully requests that this Court dismiss Don’t Shoot

   Portland’s claims consistent with this Motion. In the alternative, the City requests that this Court

   order Don’t Shoot Portland to file a more definite and certain statement of its claims in a Third

   Amended Complaint under Rule 12(e).

   ///

   ///

   ///

   ///

   ///

   ///

Page 17 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
         Case 3:20-cv-00917-HZ      Document 174              Filed 09/09/20   Page 18 of 18




         Dated: September 9, 2020

                                                    Respectfully submitted,



                                                    /s/ J. Scott Moede
                                                    J. SCOTT MOEDE, OSB 934816
                                                    Chief Deputy City Attorney
                                                    scott.moede@portlandoregon.gov
                                                    NAOMI SHEFFIELD, OSB 170601
                                                    Deputy City Attorney
                                                    naomi.sheffield@portlandoregon.gov
                                                    ROBERT YAMACHIKA, OSB 065560
                                                    Senior Deputy City Attorney
                                                    rob.yamachika@portlandoregon.gov
                                                    Portland City Attorney’s Office
                                                    1221 SW 4th Ave., Rm. 430
                                                    Portland, OR 97204
                                                    Telephone: (503) 823-4047
                                                    Facsimile: (503) 823-3089
                                                    Of Attorneys for Defendant City of Portland




Page 18 – DEFENDANT CITY OF PORTLAND’S MOTION TO DISMISS DON’T SHOOT
          PORTLAND FROM THE SECOND AMENDED COMPLAINT
                                    PORTLAND CITY ATTORNEY’S OFFICE
                                       1221 SW 4TH AVENUE, RM 430
                                        PORTLAND, OREGON 97204
                                              (503) 823-4047
